The plaintiff in error, hereinafter referred to as the defendant, was convicted in the county court of Kiowa county, on a charge of possession of intoxicating liquor, and was sentenced to pay a fine of $50 and to imprisonment in the county jail for a period of 30 days.
The appeal in this case was filed February 24, 1931. No brief has been filed, and no further appearance has been made. Where no brief is filed and no appearance made, this court will consider the appeal is without merit or has been abandoned. An examination of the record shows there are no fundamental or prejudicial errors.
The judgment of the trial court is affirmed.
CHAPPELL and EDWARDS, JJ., concur. *Page 186